                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

INCHCAPE SHIPPING SERVICES, INC.,

       Plaintiff

v.                                                  CIV. ACT. NO. 1:19-cv-434-TFM-B

M/Y BRAMBLE, its engines,
tackle and appurtenances, In Rem, and
BRAMBLE HISTORICAL
EPIC COMPANIES, LLC,
In Personam,

       Defendants.

        ORDER GRANTING PLAINTIFF’S MOTION FOR ORDER OF ARREST

       Upon reading the Verified Complaint, (Doc. 1) and Motion for Issuance of Warrant of

Arrest the M/Y BRAMBLE (Doc. 2) seeking issuance of process of maritime arrest in this action,

and good cause appearing therefor, it is ORDERED that the motion (Doc. 2, filed 8/2/19) is

GRANTED.

       It is further ORDERED that the Clerk of Court issue the process of maritime arrest of the

vessel M/Y BRAMBLE, her engines, tackle, and appurtenances, and against all persons having

or claiming to have any interest therein be cited to appear and answer under oath all and singular

the matters set forth in the Complaint.

       Plaintiff agrees to release and hold harmless, and indemnify the United States of America,

the United States Marshal, their agents, servants, employees, and all others for whom they are

responsible, from any and all liability or responsibility for claims arising from the arrest or

attachment of the vessel.

       That any person claiming an interest in the property arrested may, upon a showing of any


                                           Page 1 of 2
improper practice or a manifest want of equity on the part of the Plaintiff, be entitled to an order

requiring the Plaintiff to show cause why the arrest should not be vacated or other relief granted.

       A copy of this Order must be attached to and served with the process of maritime arrest.

       DONE and ORDERED this 2nd day of August, 2019.

                                              /s/ Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT COURT JUDGE




                                            Page 2 of 2
